        Case 1:19-cr-00913-SHS Document 105 Filed 07/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  X


UNITED STATES OF AMERICA
                                                          CONSENT PRELIMINARY ORDER
               - V. -                                     OF FORFEITURE/
                                                          MONEY JUDGMENT
DESTINY ROMERO,
      a/k/a "Lucky,"                                      SI 19 Cr. 913 (SHS)

                        Defendant.
----------------------------------                  X


               WHEREAS, on or about January 13, 2020, DESTINY ROMERO (the

"Defendant"), among others, was charged in one count of a two-count Superseding Indictment, S 1

19 Cr. 913 (SHS) (the "Indictment"), with narcotics conspiracy, in violation of Title 21 , United

States Code 846 (Count One);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 21 , United States Code,

Section 853 , of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly,. as a result of the offen~e charged in Count On~ of the Indictment,   anq any and all
property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, the offense charged in Count One of the Indictment, including but not limited to a

sum of money in United States currency, representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Indictment;

               WHEREAS , on or about February 9, 2021 , the Defendant pled guilty to a lesser-

included offense of Count One of the Indictment, pursuant to a plea agreement with the

Government, wherein the Defendant admitted the forfeiture allegation with respect to Count One

of the Indictment and agreed to forfeit to the United States, any and all property, constituting or

derived from any proceeds the Defendant obtained, directly or indirectly, as a result of the offense
         Case 1:19-cr-00913-SHS Document 105 Filed 07/21/21 Page 2 of 4




charged in Count One of the Indictment, and any and all property used or intended to be used in

any manner or part to commit or to facilitate the commission of the offense alleged in Count One

of the Indictment;

               WHEREAS , the Defendant consents to the entry of a money judgment in the

amount of $975 in United States currency, representing the proceeds traceable to the commission

of the offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS , the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Jacob R. Fiddelman of counsel, and the Defendant, and her counsel, Kenneth J.

Montgomery, Esq., that:

               1.     As a result of the offense charged in Count One of the Indictment, to which

~he Defendant pled guilty, a money judgment i~ the amount of $975 ii:i United States currency,

(the "Money Judgment") representing the proceeds traceable to the offense charged in Count One

of the Indictment that the Defendant personally obtained, shall be entered against the Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture /Money Judgment is final as to the Defendant, DESTINY

ROMERO, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.     All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to United States Customs
          Case 1:19-cr-00913-SHS Document 105 Filed 07/21/21 Page 3 of 4




and Border Protection, and delivered by mail to the United States Attorney's Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One

St. Andrew' s Plaza, New York, New York 10007 and shall indicate the Defendant's name and

case number.

               4.      Upon entry of this Consent Preliminary Order of Forfeiture/Money

Judgment, and pursuant to Title 21 , United ·states Code, Section 853, United States Customs and

Border Protection, or its designee the Office of Fines, Penalties, and Forfeiture shall be authorized

to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the

United States shall have clear title to such forfeited property.

               5.      Pursuant to Title 21 , United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(6)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney' s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, ii;iterrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.




                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
         Case 1:19-cr-00913-SHS Document 105 Filed 07/21/21 Page 4 of 4




               8.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO :

AUDREY STRAUSS
United States Attorney for the
Southern District of New York




By:                                                                  7/21/21
                                                                    DATE
       Assistant United States Attorney
       One St. Andrew' s Plaza
       New York, NY 10007
       (212) 637-1024


DESTINY ROMERO


By:     /)./6~
       DESTINY ROMERO                                               DATE




ByK~
       Attorney for Defendant
       198 Rogers A venue
       Brooklyn, New York 11225
       kenneth@kjmontgomerylaw.com




            LE SIDNEY H. STEIN
          STATES DISTRICT JUDGE
